Title: Charles Thomson to the American Commissioners, 18 June 1784
From: Thomson, Charles
To: American Commissioners



Gentlemen
Philadelphia June 18. 1784

I have the honor of forwarding three comm[issions] which were not prepared in time to go by Mr. Jefferson, [and] a duplicate of the instructions he carried with him. I [also] enclose a copy of the Journal of the last session of Congr[ess] as far as printed and a news paper containing the ord[i]nance for putting the treasury into commission and an act defining the powers of the committee of the states during the recess of Congress. On the third of this Month Congress was adjourned pursuant to an act passed the 26 April to meet at Trenton on the 30 of October next. With great respect I have the honor to be Gentlemen Yr. most Ob: h Servt,

C. T.

